MEMORANDUM ***
Crill argues that United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), requires that sentencing classifications under 18 U.S.C. § 3559(a) be determined using the maximum term allowed by the Sentencing Guidelines, rather than the maximum term provided under the law describing the offense. This interpretation is incorrect. Section 3559(b) clearly states “that the maximum term of imprisonment is the term authorized by the law describing the offense.” Finally, the Ninth Circuit recently rejected an analogous argument under state sentencing laws. United States v. Murillo, 422 F.3d 1152 (9th Cir. Sept.9, 2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.